This is an action by the plaintiff against the defendant to recover damages for personal injuries alleged to have been caused by the negligence of the defendant in which the defendant denied its negligence and entered the alternative plea of contributory negligence in bar of recovery. The issues of negligence, contributory negligence, and damage were answered in favor of the plaintiff and from judgment on the verdict the defendant appealed, assigning errors.
The Court being evenly divided in opinion, Barnhill, J., not sitting, the judgment of the Superior Court is affirmed and stands as the decision of this action without becoming a precedent. Nebel v. Nebel, 201 N.C. 840;McMahan v. Basinger, 211 N.C. 747.
Affirmed.